DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Status of Claims
Claims 1-2, 4-8, and 11 are pending and under examination.
Claims 3 and 9-10 have been canceled.

Response to Amendment
Based on the amended claims and remarks received on 10/25/2021, the previous prior art rejection based on Holen has been modified to address the claim amendments (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holen et al. (US Patent No. 4,883,763 – already of record)

Regarding claim 1, Holen teaches a biological sample reaction vessel (Holen; figs 2, 4, 6, 7, & 8, #27, col. 4 lines 50-58, col. 5, lines 3-13, col. 5 lines 21-29) comprising: 
a reagent storage portion (Holen; figs. 4 & 8, #86, col. 5 lines 14-18), a reaction portion (Holen; fig. 4, #60, col. 9 lines 5-13), and a push rod packaged in the sample reaction vessel (Holen; figs. 6-8, #39, col. 5 lines 26-29 – Note the Examiner is interpreting the term “push rod” as a flat metal structure, consistent with Applicants instant specification on page 23 lines 2-3 and figures 11-12 of the drawings); 
wherein the reagent storage portion comprises at least one reagent containing cavity (Holen; figs. 4, 6, 7, & 8 – cavity formed in #86, col. 5 lines 51-54), and the reagent containing cavity is sealed within the sample reaction vessel by a sealing element affixed to a surface of the reagent storage portion and overlying the reagent containing cavity (Holen; figs 6-8, #33, col. 5 lines 21-29, col. 5 lines 54-57); and 
wherein the sample reaction vessel is configured and arranged such that the push rod is configured and arranged to be relative to the reagent storage portion from a first position to a second position due to a force applied to the push rod by an external device which receives the sample reaction vessel (Holen teaches the sample reaction vessel is received in a processing card holder 16 of a centrifuge plate member 10; col. 3 lines 48-68 - each of the processing card holder 16 and the centrifuge plate member 10 are driven about an axis of rotation; col. 3 lines 52-56, col. 3 lines 64-68 - and as the sample reaction vessel 27 is subject to centrifugal force in the direction FO by the processing card holder 16 and centrifuge plate member 10, the push rod 39  remains stationary by pins placed through pin holes 41 while the reagent storage portion 86 is moved from a first position to a second position; figs 6-7, col. 5 lines 14-37)
wherein the push rod is operably connected to the sealing element (Holen; fig. 8, col. 5 lines 24-29) such that the movement to the second position releases reagent from the reagent storage portion into the reaction portion by separating the sealing element from the surface of the reagent storage portion, thereby uncovering the reagent containing cavity (Holen teaches 
Holen does not teach the push rod is movable to move to the second position.
However, Holen does provide support for moving the reagent storage portion moving relative to the push rod (Holen; the push rod 39 remains stationary by pins placed through pin holes 41 while the reagent storage portion 86 is moved from a first position to a second position; figs 6-7, col. 5 lines 14-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the push rod and reagent storage portion of Holen such that the reagent storage portion was held stationary by pins placed through pin holes while the push rod is moved from a first position to a second position, because modifying of the push rod and reagent storage portion such that the push rod moves from a first position to a second position while the storage portion remains station is merely a reversal and rearrangement of parts which does not patentably distinguish over the prior art, and because the uniform weight distribution of the push rod, as compared with the reagent storage portion containing fluid, would allow a higher degree of control when moving the push rod from the first position to the second position since the inertia of the fluid in the reagent chamber does not affect the push rod when force F0 is applied by the external device.  The modification resulting in movement of the push rod to the second position to release reagent from the reagent storage portion. Additionally, the courts held that reversal, duplication, or rearrangement of parts did not patentably distinguish over the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The 

Regarding claim 2, Holen teaches the biological sample reaction vessel of claim 1 above, wherein the push rod is defined as having a top surface attached to the sealing element, a bottom surface distal from the top surface, a front surface facing the reagent storage portion, and a rear surface distal to the front surface and is configured and arranged such that when the external device applies the force to the rear surface or bottom surface of the push rod, the force causes the push rod to move from the first position to the second position (The modification of the reagent storage portion and push rod of Holen to be configured such that the reagent storage portion is held station by pins and pins holes while the push rod moves relative to the reagent storage portion from a first position to a second position has previously been discussed in claim 1 above.  Holen further teaches the push rod is defined as claimed above. See fig. 6 below).  

    PNG
    media_image1.png
    348
    642
    media_image1.png
    Greyscale


Regarding claim 4, Holen teaches the biological sample reaction vessel of claim 2 above, wherein the force is applied to the rear surface of the push rod (Holen teaches the centrifugal force in the direction FO is applied to the rear surface of the push rode; fig. 6).  

Regarding claim 5, Holen teaches the biological sample reaction vessel of claim 2 above, wherein the force is applied to the bottom surface of the push rod (Holen teaches the centrifugal force in the direction FO is applied to the push rod; fig. 6 – which is applied tangentially to the bottom surface of the push rod).  

Regarding claim 6, Holen teaches the biological sample reaction vessel of claim 1 above, wherein a chute is formed in the reaction vessel, wherein the chute is configured and arranged such that the push rod is inserted into the chute (The modification of the reagent storage portion and push rod of Holen to be configured such that the reagent storage portion is held station by pins and pins holes while the push rod moves relative to the reagent storage portion from a first 

Regarding claim 7, Holen teaches the biological sample reaction vessel of claim 6 above, wherein an isolating plate is arranged on the chute, wherein the isolating plate is configured and arranged to prevent reagents within the reaction vessel from entering the chute (Holen; fig. 4, walls defined by chute 51 isolate the reagent liquid from the entering the chute when the device is under centrifugal force; col 7 lines 19-28).  

Regarding claim 8, Holen teaches the biological sample reaction vessel of claim 1 above, wherein at least one projection is arranged on at least one surface of the push rod (Holen; fig 6, removable strip 33 projects from the top surface of the push rod).  

Regarding claim 11, Holen teaches the biological sample reaction vessel of claim 1 above, wherein the push rod is configured and arranged such that a portion of the sealing element remains affixed to the surface of the reagent storage portion when the push rod moves from the first position to the second position (The modification of the reagent storage portion and push rod of Holen to be configured such that the reagent storage portion is held station by pins and pins holes while the push rod moves relative to the reagent storage portion from a first position to a second position has previously been discussed in claim 1 above.  Holen additionally discloses the sealing element remains affixed to the surface of the reagent storage portion; fig. 7, #33, col. 5 lines 30-37).

Response to Amendment
18.      Applicants arguments filed on 11/27/2019 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. However, because the examiner is using the same prior art in the rejection, then the examiner will address applicant's remarks in order to promote compact prosecution.

18.	Applicants argue on page 5 of their remarks that Holen does not teach the amended claim language.  Specifically, that the push rod is “configured and arranged to be movable relative to the reagent storage potion”.  The Examiner agrees with Applicant(s) arguments.  However, the arguments are towards the amended claim language and do not apply to the current grounds of rejection.  The Examiner has modified the prior art rejection based on Holen and contends the amendments teach the amended limitations.  

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Handler et al. (US 2004/0141880) discloses a biological sample reaction vessel.
Clark (US 6,656,428) discloses a cartridge with a push rod that punctures a reagent seal.
Taylor (US 2018/0141042) discloses a fluid cartridge with a mechanically actuatable mechanism that breaks a seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798